Citation Nr: 1510849	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-01 196	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability, to include as due to a right ankle disability.

3.  Entitlement to service connection for a left foot disability, to include as due to a right ankle disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to PTSD.  

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as due to asbestos exposure.  

7.  Entitlement to service connection for a lung condition, to include bronchitis, asthma and chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.  

8.  Entitlement to service connection for sinusitis, to include as due to asbestos exposure.  

9.  Entitlement to service connection for rhinitis, to include as due to asbestos exposure.  

10.  Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to March 1979 and October 1982 to March 1987.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran filed a notice of disagreement in May 2010 and was provided with a statement of the case in October 2012.  The Veteran perfected his appeal with a January 2013 VA Form 9.  

The Board notes that the Veteran filed a claim for a "respiratory condition".  The Board also notes the RO characterized a "respiratory condition" differently on the January 2010 rating decision and October 2012 statement of the case, particularly specifically denying entitlement to service connection for bronchitis on the rating decision but not including the issue on the statement of the case.  However, based on the respiratory diagnoses of record and the Veteran's assertions, the Board has recharacterized the issues as seen on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2008 to June 2012 and a June 2012 VA addendum.  

The issues of entitlement to service connection for bilateral hearing loss sinusitis, and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a bilateral ankle disability.  

2.  The Veteran does not have a current diagnosis of a left foot disability.

3.  The Veteran does not have a current diagnosis of PTSD or any other psychiatric disorder that conforms to DSM-IV.  

4.  The Veteran's GERD did not manifest during, or as a result of military service.  

5.  The Veteran does not have a current diagnosis of a sleep disorder.  

6.  The Veteran does not have a current diagnosis of a lung condition, other than asthma and COPD.

7.  The Veteran's asthma and COPD did not manifest during, or as a result of military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for a lung condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by letters sent in October 2008 and December 2008, prior to the initial rating decision.  The letters also included notice for a claim based on secondary service connection and notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, personnel records, and post-service VA and private treatment records have been associated with the claims file.  

The Veteran was afforded VA examinations May 2012.  The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that the May 2012 VA foot examiner noted that the Veteran's service treatment records are absent of any notations regarding the Veteran's feet.  The Board notes that the Veteran's service treatment records include such notations as "heel pain".  However, the Board finds that as this does not change the VA examiner's conclusion that the Veteran does not have a current diagnosis of a left foot disability, the VA examination is still adequate.  

The Board notes that the Veteran has not been provided a VA examination in regards to his claims for PTSD and GERD.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed further below, there is no competent and credible evidence of record that the Veteran has a current PTSD diagnosis.  Instead, the evidence of record is absent of any psychiatric disorder.  Additionally, while the Veteran had in-service treatment for gastrointestinal issues and his current problem list includes GERD, there is not competent and credible evidence that the Veteran's current disability is related to his in-service treatment.  The Veteran also has not asserted continued symptomatology of GERD since service.  Furthermore, as the most competent and credible evidence is against a finding of a current diagnosis of PTSD, service connection for GERD as secondary to PTSD is not warranted.  Finally, the only evidence of record relating the Veteran's PTSD or GERD to service are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues). The Board thus finds that a remand to obtain a VA examination for these claims is not necessary. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

Left Foot and Bilateral Ankles

The Veteran contends that he has a left foot disability and bilateral ankle disability that are related to his military.  The Veteran has also asserted that his left ankle disability and left foot disability are secondary to his right ankle disability.  

The Veteran's February 1976 reported of medical examination is absent of any notations or defects.  The Veteran's enlistment report of medical history shows that the Veteran denied any relevant history.  

A June 1976 service treatment record shows that the Veteran was treated for a swollen right ankle.  The Veteran was prescribed wet heat and tongue pads and instructed to return to the clinic as needed.   

An April 1978 treatment record shows that the Veteran was treated for a right ankle injury.  X-rays revealed there was no fracture and the Veteran was diagnosed with a sprained right ankle.  He was given an ace bandage and crutches and placed on a two week profile of no running, no boots for four days, and crutches for four days.  

Another April 1978 treatment record shows that the Veteran was seen for sore muscles and muscle spasms.  The Veteran reported that that it was due to favoring one leg over the other.  The Veteran was prescribed methyl salicylate.

A May 1978 treatment record shows that the Veteran was seen for a twisted ankle and prescribed methyl salicylate.

A December 1978 treatment record shows that the Veteran was seen for a left heel bruise due to new boots.  The examiner diagnosed a sore left Achilles due to boots and the Veteran was returned to duty.  

Another December 1978 treatment record shows that the Veteran was treated for left heel pain possibly due to his boots, for the prior ten days.  The Veteran was returned to duty.

A March 1979 separation report of medical examination found the Veteran's feet and lower extremities to be normal.

A May 1987 Medical Examination for Separation/Retirement shows that the Veteran did not desire a separation medical examination.

A July 1989 National Guard enlistment report of medical history shows that the Veteran denied a history of swollen or painful joints, broken bones, arthritis rheumatism or bursitis, bone joint or other deformity, or foot trouble.  
A July 1989 National Guard enlistment report of medical examination found the Veteran's feet and lower extremities to be normal. 

VA treatment records dated March 2008 to December 2011 show that the Veteran was noted as having a history of pain in the joint involving the ankles and the foot. A June 2011 VA treatment record shows that the Veteran was noted as having bilaterally heel discomfort that was relieved by wearing new more comfortable shoes.  A November 2010 VA treatment record shows that the Veteran reported that he had heel and feet pain since 1976.  The Veteran was instructed to buy a particular shoe to help.  

The Veteran was afforded a VA ankle examination in May 2012.  The Veteran reported that he fell and sprained his right ankle.  He reported that the left ankle "goes out" but he did not remember any injury to left.  He reported that he was in a long leg cast for weeks after the right ankle sprain.  The Veteran also reported that he has to watch what kind of shoes he buys and be careful on uneven ground, hills, and stairs.  The examiner diagnosed multiple bilateral low grade SUBJECTIVE ligament laxity.  The examiner concluded that there was adequate "ortho" evidence, including x-rays, "FE and tx" to show a right ankle injury in service, but the diagnosis was guarded and non-specific as to grade or severity.  The examiner also noted that there is no evidence or research science to show one joint, right ankle, directly causes another joint, left ankle, problem.  

The Veteran was also afforded a VA foot examination in May 2012.  The Veteran reported that his feet "started hurting in service, but didn't report to sick call". The examiner concluded that the Veteran did not have or ever had a foot condition.  The examiner noted that the Veteran's service treatment records were silent about feet.  The examiner also noted that there is no "ortho" or podiatry research science that definitively shows ankle problems are directly responsible for foot problems.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of a bilateral ankle disability or a left foot disability.  The Board acknowledges that the Veteran was diagnosed with "subjective" ligament laxity.  However, the examiner did not diagnose an objective disability.  The Board also acknowledges that the Veteran was noted as having pain in the joints involving the foot and heel discomfort that was relieved by wearing new more comfortable shoes.  However, despite these notations in the medical record, there is no evidence of a diagnosis of a left foot disability of record.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board acknowledges the Veteran's assertions that he currently has a bilateral ankle disability and a left foot disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a bilateral ankle disability and left foot disability, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed bilateral ankle and/or left foot disability.

Instead, the Board finds the May 2012 VA examination reports to be highly probative to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 
Here, the May 2012 VA examiner is a VA orthopedic nurse practitioner and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's reported lay history.  Furthermore, the May 2012 VA examiner's conclusions are consistent with the evidence of record that shows there are no objective diagnoses of record.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD

The Veteran contends that he has PTSD that is related to his military service.  Specifically, in a May 2010 stressor statement, the Veteran reported that during his first period of service, the leader of a tank was transferring main gun rounds out of his tank to another when a hot wire from overhead hit the round and exploded in his arms.  The Veteran reported that the medics tried to save him.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

In regards to the Veteran's claim of service connection for PTSD, the Board must first determine whether the Veteran currently has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), which requires that a diagnosis of a mental disorder conform to the DSM-IV.

The Veteran's February 1976 reported of medical examination is absent of any notations or defects.  The Veteran's enlistment report of medical history shows that the Veteran denied any relevant history.  The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of PTSD or any other psychiatric disorder.  A March 1979 separation report of medical examination found the Veteran's psychiatric to be normal.  A May 1987 Medical Examination for Separation/Retirement shows that the Veteran did not desire a separation medical examination.  A July 1989 National Guard enlistment report of medical examination also found the Veteran's psychiatric to be normal.  A July 1989 National Guard enlistment report of medical history shows that the Veteran denied a history of depression or excessive worry and nervous trouble of any sort.  

Post-service private and VA treatment records are absent of any complaints, treatment, or diagnosis of PTSD or any psychiatric disorder.  A March 2008 VA treatment record shows that the Veteran had no history of depression and no current PTSD.  PTSD and depression screenings were also negative.  A December 2011 VA depression screen was negative.  A May 2011 VA Self Harm assessment shows the Veteran did do not exhibit preliminary risk and no further assessment was required. 

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of PTSD or any other psychiatric disorder.  

The Board acknowledges that the only evidence of record that the Veteran has a current diagnosis of PTSD or any psychiatric disorder, are the Veteran's own lay assertions.  However, the diagnosis a psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has currently diagnosed PTSD or any psychiatric disorder requires medical expertise that the Veteran has not demonstrated.  Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed PTSD or any psychiatric disorder.  

The Board again notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  Brammer, 3 Vet. App. 223, 225.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, 1 Vet. App. 49, 53-56.  

GERD

The Veteran contends that he has GERD that is related to his military service.  The Veteran has also contended that his GERD is related to his PTSD.  See May 2010 Notice of Disagreement.  

The Veteran has a current diagnosis of GERD as evidenced by VA treatment records dated March 2008 to December 2011 that show the Veteran's problem list includes GERD.  

The Veteran's February 1976 enlistment report of medical examination is absent of any notations or defects.  The Veteran's enlistment report of medical history shows that the Veteran denied any relevant history.  

An April 1976 treatment record shows that the Veteran was seen for reflux esophagitis.  The Veteran reported that the previously prescribed Mylanta only decreased the pain for 45 minutes.  The Veteran was prescribed Gelusil and instructed to return to the clinic as needed.  

An April 1976 treatment record shows that the Veteran was treated for still having diarrhea and the Gelusil was not helping as much as the Mylanta.  The Veteran reported that he no longer had the regurgitation or the nausea since starting the medication.  The examiner diagnosed diarrhea secondary to Mylanta and prescribed Donnatal and instructed the Veteran to return to the clinic as needed.  
In June 1976 the Veteran underwent x-rays for peptic ulcer symptoms.  The upper gastrointestinal series revealed that the esophagus, stomach, duodenal bulb, duodenum, and proximal small bowel were unremarkable.

An August 1977 treatment record shows that the Veteran was treated for having an ulcer.  The Veteran was diagnosed with gastritis and esophagitis.  

A March 1979 separation report of medical examination shows that shows the Veteran's g-u system to be normal.  

A May 1987 Medical Examination for Separation/Retirement shows that the Veteran did not desire a separation medical examination.

A July 1989 National Guard enlistment report of medical examination found the Veteran's g-u system to be normal.

A July 1989 National Guard enlistment report of medical history shows that the Veteran denied a history of frequent indigestion and stomach liver or intestinal trouble.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran's currently diagnosed GERD is in any way related to the Veteran's military service.  

First, as discussed above, the Veteran does not have a current diagnosis of PTSD or any other psychiatric disorder.  As such, a claim based on secondary service connection is not warranted.

Additionally, the only evidence of record relating the Veteran's currently diagnosed GERD with service are the Veteran's own lay assertions.  However, determining the etiology GERD falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the etiology of his GERD requires medical expertise that the Veteran has not demonstrated.  Jandreau, supra.  As such, the Board assigns no probative weight to the Veteran's assertions that his currently diagnosed GERD is in any way related to his military service.  

Additionally, the evidence does not reflect, and the Veteran has no asserted, that he has suffered from symptoms since service.  Furthermore, GERD is not an enumerated condition under 38 C.F.R. § 3.309(a).  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

Finally, the Board acknowledges that the Veteran' service treatment records indicate that the Veteran may have been treated for a peptic ulcer in service, a condition that is enumerated under 38 C.F.R. § 3.309(a).  However, the evidence of record does not indicate that the Veteran has a current diagnosis of a peptic ulcer or that a peptic ulcer manifested to a compensable degree within a year of separation.  As such, service connection for GERD in regards to a peptic ulcer is also not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.  

Sleep Disorder and Lung Condition 

The Veteran contends that he has a respiratory condition related to his military service.  Specifically, on his October 2008 claim, the Veteran asserted that he has a respiratory condition and sleep disorder due to residuals of bronchitis.  On his May 2010 notice of disagreement, the Veteran reported that his lung condition was due to asbestos.  He asserted that he was exposed in service and has current breathing problems.  The Veteran also reported that his chronic upper respiratory infection "URI" issues and sinusitis on active duty are markers of irritation supporting direct service connection.  The Veteran also requested that his rhinitis and sinusitis symptoms documented in his service treatment records be considered and as these may be the primary causes of his issues.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and core pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is pre-service or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9. f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

Turning to the evidence of record, the Veteran's DD-214 from his first period of service reveals that his military occupational specialty (MOS) was armor crewman.  His MOS during his second period of service was canon crew member.  The Veteran's military personnel records are absent of any notations of exposure to asbestos.  

The Veteran's February 1976 reported of medical examination is absent of any notations or defects.  The Veteran's enlistment report of medical history shows that the Veteran denied any relevant history.  

A June 1976 treatment record shows that the Veteran was treated for a cold, sore throat and headaches for the past two days.  The examiner diagnosed an upper respiratory infection.  

A February 1977 treatment record shows that the Veteran was treated for sharp chest pains.  The Veteran was diagnosed with sharp coughing and the beginning of a common cold due to exposure of cold weather.  The Veteran was treated with cough calmers and Dimetapp.  

A March 1977 treatment record shows that the Veteran was treated for a cold including sore throat, coughing and nasal congestion.  The Veteran was diagnosed with mild bronchitis due to post nasal drainage.  The Veteran was to be treated symptomatically as needed. 

An October 1977 sinus x-ray shows that the Veteran's left maxillary sinus had more density than his right.  

A June 1978 treatment record shows that the Veteran was seen for headaches because of his sinuses.  

An October 1978 treatment record shows that the Veteran was treated for blurred vision and pain around his eyes.  The Veteran was diagnosed with sinusitis.  

A December 1978 treatment record shows that the Veteran was treated for a scratchy throat, phlegm buildup, and swollen throat glands.  The Veteran had sinus drainage, swollen ears, no productive cough, and a growth on the left side of his tonsils.  The Veteran reported that he had a temperature the previous night which was broken by Tylenol.  The Veteran was given Tylenol, Dimetapp, and Aspirin and warm water and salt.  The Veteran was instructed to return if necessary.  

A February 1979 treatment record shows that the Veteran was treated for pain in his sinuses under his eyes which sometimes causes headaches.  The examiner noted that there was no inflammation in the throat or ears.  The Veteran was given actified, aspirin and told to drink fluids. 

A March 1979 treatment record shows that the Veteran was treated for a sore throat.  On physical examination, the Veteran's throat was noted as red and swollen.  There was no infection noted.  The examiner noted sinus congestion and a productive cough.  The Veteran was prescribed medication and salt water gurgles and was instructed to return to the clinic if necessary.  

A March 1979 separation report of medical examination shows that the Veteran's nose, sinuses, mouth and throat, ears, drums, lungs and chest were noted to be normal.  

In October 1982 the Veteran received inpatient treatment for bronchitis.  The Veteran was noted as having a sore throat, nasal congestion, cough, myalgia, and being afebrile.  

A February 1987 medical examination for separation/retirement shows that the 
Veteran did not desire a separation examination.  

A July 1989 National Guard enlistment report of medical history shows that the Veteran denied a history of ear nose or throat problems, chronic frequent colds, asthma, shortness of breath, pain or pressure in the chest, and chronic cough, 
The Veteran did report a history of sinusitis.  The examiner noted that the Veteran had a history of sinus "ache" and occasionally took Tylenol to treat the symptoms.  The examiner noted that the Veteran did not have bad allergies and no antibiotic prescription had been provided.  

VA treatment records dated March 2008 to December 2011 show that the Veteran was noted as having a 40 year history of smoking.  An August 2010 VA treatment record included "apnea" in the comments.  Another VA treatment record noted that the Veteran had the "apnea alarm go off three times".  

The Veteran was afforded a VA respiratory examination in May 2012.  The examiner diagnosed chronic obstructive pulmonary disease (COPD) and asthma.  The Veteran did not diagnose sleep apnea or any other respiratory condition.  The Veteran reported that he had severe bronchitis in the service for which he was hospitalized twice.  The Veteran reported that he has had no further hospitalizations but when he develops an upper respiratory infection he needs antibiotics and for about one to two weeks he severely restricts his activity to being mostly in bed.  The Veteran also reported that he required another one to two weeks of recovery.  The examiner noted that a review of the Veteran's records showed two courses of antibiotic since 1995.  The Veteran also reported that he awakens at night after apneic events and loud snoring, confirmed by his mother who he cares for.  The Veteran also reported that he quit smoking over a year prior. The Veteran reported that he started smoking around age 16 at 30 to 35 packs per year.  The examiner noted that the Veteran had COPD, with a reversible component, without evidence of pulmonary scarring.  The examiner concluded that it is unlikely that COPD or reversible component (likely asthma) is due to his multiple acute respiratory infections in the service.  The examiner further concluded that the Veteran's history of 30 plus packs per years of smoking is likely the cause of his current pulmonary conditions.

Based on the above, the Board finds that the Veteran's current lung condition diagnoses of record are asthma and COPD.  The Board finds that the most competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of any other lung condition, to include bronchitis.  The Board also finds that the most competent and credible evidence of record is against a finding of a current respiratory sleep disorder, to include sleep apnea.  The Board points to the May 2012 VA examination in which the examiner was instructed that if the Veteran was diagnosed with Sleep Apnea and/or Narcolepsy to complete the Sleep Apnea and/or Narcolepsy Questionnaire(s), in lieu of the questionnaire that was completed.  The Board notes that the examiner did not fill out the additional questionnaire.  The Board also notes that's the VA examination questionnaire specifically provides chronic bronchitis as an option, however the examiner did not diagnose chronic bronchitis.  The Board also acknowledges that the Veteran's VA treatment records contained comments referring to "apneas" and the Veteran's reports that his mother has observed him snoring loudly.  However, the evidence of record does not contain an objective diagnosis of sleep apnea.  Furthermore, while the Veteran was treated for bronchitis in-service, the evidence of record does not contain a current diagnosis of bronchitis.  

The Board also acknowledges the Veteran's assertions that he has a lung condition other than asthma and COPD and that he has a sleep disorder, to include sleep apnea.  However, the diagnosis of a lung condition or sleep disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding a current diagnosis of a lung condition or sleep disorder requires medical expertise that the Veteran has not demonstrated.  Jandreau, supra.  As such, the Board assigns no probative weight to the Veteran's assertions that he has a lung condition other than asthma and COPD or a sleep disorder.  

In regards to an in-service incident or injury, the Board again notes that the Veteran is competent to testify as to the facts of his asbestos exposure.  However, the Board finds the Veteran's official and contemporaneous service treatment records and military personnel records to be more probative to the issue at hand.  As stated above, the Veteran's MOS were armor crewman and canon crewman, neither of which is listed among the military occupations that involve exposure to asbestos.  Additionally, none of the Veteran's reported duties suggest asbestos exposure in service, and his service personnel records do not otherwise reflect that he engaged in any duties that would have exposed him to asbestos.  Furthermore, no in-service or post-service medical evidence contains findings suggesting that the Veteran was exposed to asbestos.  Therefore, exposure to asbestos has not been established and is not conceded, and the Board need not further discuss any assertions of entitlement to service connection based on asbestos exposure.

In regards to whether the Veteran's current disabilities are related to his relevant in-service treatment, the Board finds that the most competent and credible evidence is against a finding of service connection.  

In this regard, the Board finds the May 2012 VA examination report to be highly probative to the issues at hand.  Here, the May 2012 VA examiner is a VA nurse practitioner and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's reported lay history.  See Nieves-Rodriguez, supra.

The Board acknowledges the Veteran's contentions that his currently diagnosed lung conditions are related to his relevant in-service treatment and diagnoses.  However, determining the etiology of asthma and COPD falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the nature and etiology of his currently diagnosed asthma and COPD requires medical expertise that the Veteran has not demonstrated.  Jandreau, supra.  As such, the Board assigns no probative weight to the Veteran's assertions that his currently diagnosed asthma and COPD are in anyway related to his military service.  

Additionally, asthma and COPD are not an enumerated condition under 38 C.F.R. § 3.309(a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.  


ORDER

Entitlement to service connection for a right ankle disability is denied.
Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for GERD is denied.   

Entitlement to service connection for a sleep disorder is denied.  

Entitlement to service connection for a lung condition is denied.


REMAND

Sinusitis and Rhinitis

The Veteran contends that he has sinusitis and rhinitis that are related to his military service, specifically asbestos exposure.  

As noted above, exposure to asbestos has not been established and is not conceded, and the Board need not further discuss any assertions of entitlement to service connection based on asbestos exposure.

However, as outlined above, the Veteran was treated in-service for an upper respiratory infection, the common cold, sinusitis, sinus headaches, and nasal congestion. 

The Veteran was afforded a VA sinus, rhinitis, and other conditions of the nose, larynx, and pharynx examination in May 2012.  The examiner diagnosed acute sinusitis and headaches.  The examiner concluded that the Veteran's headaches were due to sinus congestion not sinusitis.  X-rays did not reveal sinusitis.  

A June 2012 VA addendum opinion the VA examiner concluded that the Veteran did not have a history of acute or chronic sinusitis.  The examiner noted that the Veteran has not been treated for acute sinusitis and he does not have a history of purulent nasal sinus drainage. He concluded that the Veteran not have a history of sinusitis by history or x-ray.  The examiner also noted that he believed the Veteran's sinus congestion contributed to his headaches.   Service connection for sinus headaches was granted in an October 2012 rating decision.  

The Board finds that the May 2012 and June 2012 VA reports are inconsistent as the May 2012 report noted a 1977 diagnoses of acute sinusitis but the June 2012 addendum opinion, in part, based the conclusion that the Veteran does not have a current diagnosis of sinusitis on the Veteran not being treated for acute sinusitis.  As such, the Board finds that the Veteran should be afforded a new VA examination.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to his military service.  Specifically, on his May 2010 notice of disagreement, the Veteran reported that his service treatment records indicate a significant shift in acuity from enlistment and discharge.  He reported that this shows damage while on active duty.  The Veteran also reported that his MOS included combat engineer then tanker.  He reported that his second enlistment was artillery.  He also reported that his hearing damage started in service and has persisted since his first enlistment.  

The Veteran's February 1976 enlistment report of medical examination shows the Veteran's pure tone thresholds were as follows;



HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
X
0
LEFT
5
5
0
X
0

A March 1979 separation report of medical examination shows that shows that the Veteran's pure tone thresholds were as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
5
5
X
10

A January 1987 audiogram revealed pure tone thresholds as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
5
10
20

A February 1987 medical examination for separation/retirement shows that the Veteran did not desire a separation examination.  

A July 1989 National Guard enlistment report of medical history shows that the Veteran's pure tone thresholds were as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
10
5
5
LEFT
0
0
5
15
20

A September 2010 private audiogram shows that the Veteran was diagnosed with normal to mild sensorineural hearing loss in the right ear and normal to moderate-severe sensorineural hearing loss in the left ear.  Speech recognition scores were 88 percent in the right ear and 86 percent in the left ear.  The audiogram does not specify whether the Maryland CNC test was used.  Pure tone thresholds were as follows;  




HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
20
40
LEFT
20
20
20
40
55

The Veteran was afforded a VA audiology examination in May 2012.  The Veteran's speech recognition scores were 96 in the right ear and 90 in the left ear.  The Veteran's pure tone thresholds were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
20
30
LEFT
10
10
15
45
55

The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss was related to service.  The examiner explained that the Veteran's service records did not support his claim.  The examiner explained that hearing tests in 1976, 1979, 1987, and 1989 all indicated hearing sensitivity within normal limits in both ears.  The examiner explained that there was no evidence of the decrease in hearing in the higher frequencies, especially in the left ear, which the Veteran now displays.  The examiner noted that the evidence clearly indicates that the Veteran's present hearing loss occurred after service.  

Although the May 2012 VA examiner concluded that there was no evidence of the decrease in the higher frequencies the Veteran currently displays in service, the examiner failed to address the significance, if any, of the threshold shift from enlistment to separation during the Veteran's first period of service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.   Barr, supra.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new pertinent medical evidence regarding his claim for service connection for bilateral hearing loss, sinusitis, and rhinitis, from VA or otherwise.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed sinusitis and rhinitis.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  

The examiner should diagnose all current disabilities of the ears, nose, throat, and larynx.  If any of the diagnoses are different from those of record, the examiner should attempt to reconcile the differences.  

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the any diagnosed disability of the ears, nose, throat, and larynx are related to the Veteran's military service, to include in-service treatment for an upper respiratory infections, the common cold, sinusitis, sinus headaches,  and nasal congestion.  
The examiner is advised that asbestos exposure has not been conceded. 

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then the examiner must provide a detailed medical explanation as to why this is so.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss are related to the military service, to include his reported in-service noise exposure?  In so opining, the examiner is asked to do the following:  (1) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage; and (2) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.  

The examiner should also address the article entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", submitted by the Veteran and the September 2010 private audiogram.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then the examiner must provide a detailed medical explanation as to why this is so.  

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


